Birdsong, Judge.
Erskine Ray Pitts was convicted of child molestation and sentenced to serve twenty years. His appointed attorney has filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). In accordance with Anders, counsel filed a brief raising the sufficiency of the evidence to support the verdict which he offers in support of the appeal. As required by Bethay v. State, 237 Ga. 625 (229 SE2d 406), we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We are in agreement with counsel that the point raised, though persuasively presented, has no merit nor does our independent examination disclose any errors of substance. Appellant has offered no objection to this motion, nor additional argument. Although this court denies the motion to withdraw, in view of the proximity of the hearing date, we will affirm the conviction (see *449Snell v. State, 246 Ga. 648 (272 SE2d 348)). We are satisfied that the evidence adduced at trial, though disputed, was sufficient to withstand a motion for a directed verdict of acquittal and to enable any rational trier of fact to find guilt of the crime charged beyond reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528).
Decided April 29, 1983.
George C. Rosenzweig, for appellant.
Arthur E. Mallory III, District Attorney, James M. Garcia, Assistant District Attorney, for appellee.

Judgment affirmed.


Shulman, C. J., and McMurray, P. J., concur.